 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID W. RIDDELL,                                 Case No. 2:21-cv-01188-JDP (PC)
12                       Plaintiff,                     ORDER TRANSFERRING CASE TO THE
                                                        FRESNO DIVISION OF THE UNITED
13            v.                                        STATES DISTRICT COURT FOR THE
                                                        EASTERN DISTRICT OF CALIFORNIA
14    FRYE, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action under 42 U.S.C.

18   § 1983. In his complaint, he alleges violations of his civil rights by defendants. The alleged

19   violations took place in Kern County, which is part of the Fresno Division of the United States

20   District Court for the Eastern District of California. See E.D. Cal. L.R. 120(d).

21          Under Local Rule 120(f), a civil action that has not been commenced in the proper

22   division of the court may, on the court’s own motion, be transferred to the proper division.

23   Therefore, this action will be transferred to the Fresno Division of the court.

24          Accordingly, it is hereby ORDERED that:

25          1. This action is transferred to the United States District Court for the Eastern District of

26   California sitting in Fresno.

27          2. The Clerk of Court shall assign a new case number.

28          2. All future filings shall bear the new case number and shall be filed at:
                                                        1
 1                       United States District Court
                         Eastern District of California
 2                       2500 Tulare Street
                         Fresno, CA 93721
 3
     IT IS SO ORDERED.
 4

 5
     Dated:   July 8, 2021
 6                                                   JEREMY D. PETERSON
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
